                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
   Case No.       2:18-CV-04767-RGK-AFM                  JS-6                      Date    May 10, 2019
   Title          DOUGLAS v. EMPLOYMENT DEVELOPMENT DEPARTMENT OF THE STATE OF
                  CALIFORNIA ET AL.




   Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
            Sharon L. Williams                              Not Reported                             N/A
                Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                         Not Present                                              Not Present
   Proceedings:               (IN CHAMBERS) Order Sua Sponte Granting Defendant Department of
                              Labor Judgment on the Pleadings

       On May 30, 2018, Plaintiff Slade Douglas (“Plaintiff”) filed a Complaint against the
Employment Development Department of the State of California (“EDD”) and the Department of Labor
(“DOL”) (collectively “Defendants”). Plaintiff asserts the following claims: (1) violation of Title I of the
Americans with Disabilities Act (“ADA”); (2) violation of Title II of the ADA; (3) violation of
California Disabled Persons Act (“CDPA”); (4) violation of the California Unruh Civil Rights Act
(“Unruh Act”); and (5) violation of § 504 of the Rehabilitation Act of 1973.

       On April 30, 2019, the Court granted the EDD’s motion for judgment on the pleadings. Because
the Complaint alleges the same claims against the DOL, the Court ordered Plaintiff to show cause as to
why the DOL should not also be dismissed from the case. Plaintiff did not file a response.

        “A district court may sua sponte . . . grant[ ] judgment on the pleadings.” Lyman v. Loan
Correspondents, Inc., No. 8:06-cv-01174-CJC-AN, 2009 WL 3757398, at *1 (C.D. Cal. Nov. 6, 2009)
(citing Bryson v. Brand Insulations, Inc., 621 F.2d 556, 559 (3d Cir. 1980) (“[F]or a court to grant
judgment of the pleadings, sua sponte, is not error. The district court may on its own initiative enter an
order dismissing the action provided that the complaint affords a sufficient basis for the court’s
action.”)) Before a court can do so however, the court must provide the plaintiff with (1) notice of its
intent to sua sponte dismiss the action and (2) an opportunity to respond. See Wong v. Bell, 642 F.2d
359, 361–62 (9th Cir. 1981); Lyman, 2009 WL 3757398, at *1.

        In ruling on a Rule 12(c) motion for judgment on the pleadings, courts must assume the
allegations in the complaint are true and construe the complaint in the light most favorable to the non-
moving party. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996); Fleming v.
Pickard, 581 F.3d 922, 925 (9th Cir. 2009). A motion for judgment on the pleadings is “properly granted
when, taking all the allegations in the pleadings as true, the moving party is entitled to judgment as a
matter of law.” Nelson v. City of Irvine, 143 F.3d 1196, 1200 (9th Cir. 1998). Dismissal “is appropriate
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
   Case No.      2:18-CV-04767-RGK-AFM                                         Date
   Title         DOUGLAS v. EMPLOYMENT DEVELOPMENT DEPARTMENT OF THE STATE OF
                 CALIFORNIA ET AL.

only where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal
theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

        Here, the crux of Plaintiff’s allegations is against the EDD. Plaintiff alleges that the DOL is also
liable because

           the EDD was in communication with the DOL regarding Plaintiff and was provided
           direction which contributed to the worsening treatment of Plaintiff by the EDD staff.
           Ultimately the DOL instructed the EDD to cease any further interactions with Plaintiff,
           thus further hindering his ability to receive career help and find gainful employment.

(Compl. ¶ 17, ECF No. 1.) The Court previously found that the EDD made viable challenges to
Plaintiff’s claims, which Plaintiff did not oppose. (Order Re: Mot. J. on the Pleadings 3–4, ECF No. 41.)
Plaintiff similarly failed to respond to the Court’s order to show cause. The Court therefore deems
Plaintiff’s lack of response as consent to the Court granting judgment on the pleadings as to the DOL.

        Accordingly, the Court sua sponte GRANTS judgment on the pleadings as to the DOL.
Plaintiff’s claims are hereby DISMISSED.

           IT IS SO ORDERED.


                                                                                                :
                                                    Initials of Preparer                  SLW




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
